DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on April 1, 2021 has been fully considered. The addition of new claims 16-17 is acknowledged. In light of the amendment filed by Applicant, the previous rejections cited below are maintained but suitably framed to address the newly added claims. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claim(s) 1-5, 7-9, 11-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka et al (US 2015/0299903).

4. The rejection is adequately set forth on pages 3-7 of an Office action mailed on December 8, 2020 and is incorporated here by reference.

5. With respect to newly added claim 16, 
given the intrinsic viscosity of the polyethylene powder is 10-40 dl/g, or 11 dl/g (Abstract, [0024]), applying the Expression B used in instant specification to calculate viscosity average molecular weight ([0017] of instant specification):

    PNG
    media_image1.png
    34
    445
    media_image1.png
    Greyscale

Mv of the polyethylene powder of Tanaka et al will be 1,650,217 at intrinsic viscosity of 10 dl/g and 1,902,025 at intrinsic viscosity 11 dl/g.

6. As to instant claim 17, 
Tanaka et al discloses a polyethylene powder comprising:
particle size of 50-200 micron, or 70-180 micron ([0040]); the amount of a particle having a particle size of 355 micron or more is 1%mass or lower ([0032]).
Though Tanaka et al  does not explicitly recite the percentage of particles having size of 300-355 micron, since the polyethylene powder of Tanaka et al is essentially or substantially the same as that claimed and disclosed in instant invention, i.e. polyethylene homopolymer having such properties as viscosity average molecular Tanaka et al is produced by the same process conditions, including the use of the same catalysts, under the same temperature, pressure, as those disclosed ion instant invention, therefore, the polyethylene powder of Tanaka et al will inherently comprise, or alternatively, would be reasonably expected to comprise the properties, including content of particles having particle size of more than 300 micron,  that are either the same as those claimed in instant invention or having values in the ranges that are overlapping with or close to those as claimed in instant invention as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compositions , if not taught, may be very well met by the compositions of Tanaka et al, since the compositions of Tanaka et al  are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 1-5, 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2015/0299903) alone, or alternatively in further view of Setterquist (US 3,932,307).

8. The rejection adequately set forth on pages 7-13 of an Office action mailed on December 8, 2020 and the discussion set forth in paragraphs 5-6 above, are incorporated here by reference.

9. Claims 1-5, 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2015/0299903) alone, or alternatively in further view of Setterquist (US 3,932,307), in further view of Kuwata (US 9,469,701).

.

Response to Arguments
11.  Applicant's arguments and the Declaration under 37 CFR 1.132 filed on April 1, 2021 have been fully considered.

12. With respect to Applicant’s arguments and the Declaration under 37 CFR 1.132 filed on April 1 regarding the rejection of Claim(s) 1-5, 7-9, 11-17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka et al (US 2015/0299903), it is noted that:
1) Instant claims are silent with respect to polymerization conditions used for making the polyethylene powder of instant claims.
2) Instant specification recites ([0014] of instant specification):
“Setting the amount of the different comonomer to 0.2 mol% or less tends to allow the ratio of the compressive strength at the time of 10% displacement of particles having a particle size of 60 pm to the compressive strength at the time of 10% displacement of particles having a particle size of 100 pm to be in the range of - 9 -1.2 times or more and less than 2.5, to allow the compressive strength at the time of 10% displacement of particles having a particle size of 60 pm to be 5.0 MPa or more, and to be able to control the melting heat amount AH1 measured by a differential scanning calorimeter (DSC) to be 210 J/g or more and less than 240 J/g and the half value width of a melting peak Tm1 on a melting curve obtained with a differential scanning calorimeter to be 2.00C or more and less than 6.0°C. “.

The process for producing polyethylene powder of instant invention is a batch or continuous process conducted at a temperature of 30-100C and pressure of less than 2 
Though instant specification in paragraph [0022] recites the following conditions:
 An example of a method for controlling the ratio of the compressive strength at the time of 10% displacement of particles having a particle size of 60 pm to the compressive strength at the time of 10% displacement of particles having a particle size of 100 pm to be 1.2 times or more and less than 2.5 times is a method in which the powder is slowly grown while the activity in the initial stage of polymerization is inhibited in a uniform polymerization system, after polymerization, the reaction is stopped in an environment free of ethylene 
- 19 -gas, and the solvent in the powder is gradually volatilized at a moderate rate. 
More specific examples include methods such as 
employing continuous polymerization in which ethylene gas, a solvent, a catalyst, and the like are continuously supplied to a polymerization system and continuously discharged along with a polyethylene powder produced; introducing ethylene in a dissolved state in hexane at 10°C±5°C and further introducing ethylene from the gas phase portion to maintain a required pressure; adjusting the flash tank to a temperature of 60°C±5°C and conduct bubbling with nitrogen gas; in the stage after drying for 
0.5 hours, controlling the hexane content in the polyethylene powder to be 2% by mass or more and less than 5% by mass; setting the drying temperature in the final drying step to 100C or more for 0.5 hours or more; and in this drying step, spraying steam to the polyethylene powder after polymerization to deactivate the catalyst and the promoter. ,

said specific conditions are cited as being “an example” of conditions for controlling the compressive strength to be as claimed in instant invention, but not as being the only conditions for producing the polyethylene powder as claimed in instant invention.
Applicants have not provided any substantial evidence that the polyethylene powder having the compressive strength as claimed in instant invention cannot be obtained by the process of Tanaka et al.

slowly grown while the activity in the initial polymerization the initial stage of polymerization is inhibited in a uniform polymerization system, after polymerization, the reaction is stopped in an environment free of ethylene - 19 -gas, and the solvent in the powder is gradually volatilized at a moderate rate”. 
However, it is not clear what is assumed by “the powder being “slowly” growing”, i.e. what rate is considered as “slow”; how, to what extent and what activity is inhibited in initial stage of polymerization; what is assumed as “gradually volatilized” and which rate is “moderate”, and further- how critical these conditions are for producing the polyethylene powder having the claimed compressive strength. All inventive examples of instant invention (Examples 1-5) are silent with respect to the powder being “growing slowly”, there is no mentioning of “activity in the initial polymerization the initial stage of polymerization being inhibited” anyhow. The drying step in instant examples 1-5 is performed for 0.5 hours (Examples 1-5 of instant specification). Instant specification recites drying being conducted for 0.5 hours or more ([0022] of instant specification).
Tanaka et al exemplifies the drying step being conducted for 4 hours, i.e. more than 0.5 hours ([0190] of Tanaka et al), i.e. gradually volatilizing the solvent as well.

4)  Therefore, Applicants have not provided a substantial evidence of:
i) the criticality of process conditions cited in paragraph [0022] of instant specification, i.e.  being the only conditions leading to producing the polyethylene powder as claimed in instant invention and
Tanaka et al, even though the polyethylene powder of Tanaka et al  is produced in the presence of a Ziegler-Natta catalyst or a metallocene catalyst ([0049], [0105]) by continuous suspension or vapor-phase polymerization using an inert hydrocarbon vehicle such as hexane, and the olefin itself as a solvent ([0138]), at a temperature of 30-100ºC ([0140]) and pressure of 0.1-1 Mpa ([0141]); the specific process comprising continuously supplying ethylene gas, a solvent, a catalyst into the polymerization system while continuously discharging then with the produced polyethylene ([0142]); the specific catalyst component being based on titanium tetrachloride and a magnesium compound of the formula AlMg5(C4H9)11(OSiH)2 ([0181]),
which process conditions are essentially or substantially the same as disclosed in instant invention, i.e. a continuous process conducted at a temperature of preferably 30-100ºC and pressure of less than 2 MPa or 1.0 MPa or less ([0032] of instant specification), and wherein instant specification recites that:
a) the polyethylene powder can be produced by employing a conventionally known polymerization method, using any inert hydrocarbon solvent ([0030] of instant specification);
b) the polymerization can be performed by any of a batch method, a semi-continuous method or a continuous method ([0032] of instant specification);
c) for the polymerization any catalyst, such as Ziegler-Natta, metallocene or Phillips can be used ([0033]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764